DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated 1/19/2021 in which claims 1 and 11 have been amended.  Thus, the claims 1-20 are pending in the application.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  In claim 1 (and in claim 11), lines 12-15, the term “to remove race conditions between actions in the aggregated liquidity pool and the one or more basic pools comprising the aggregate liquidity pool” suggests that there are two different pools, an aggregated liquidity pool and a basic pool.  However, the limitation in line 3-4 suggests that an aggregated liquidity pool comprising one or more basic pools.  This implies that the one or more basic pools is the same as an aggregated liquidity pool.  If both these pools are the same, then removing race conditions between an aggregated liquidity pool and a basic pool is confusing.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing trade orders without significantly more. 
Examiner has identified claim 1 that represents the claimed invention presented in independent claims 1 and 11.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites  a series of steps, e.g., receiving an order from a liquidity consumer to an aggregated liquidity pool comprising one or more basic pools; routing the order to the one or more basic pools based on a set of configurable decisions, wherein the decisions are configured to be executed as a single operation, and wherein cancelations and modifications are prevented in the basic pools while the routine is occurring; and matching the order with one or more resting orders in the basic pools based on a configurable logic resulting in the creation of match data; and sending the match data in a post trade session to market customer whose order is matched to limit information leakage related to filled orders; wherein a matching engine is tightly integrated with an order router to remove race conditions between actions in the aggregated liquidity pool and the one or more basic pools comprising the aggregated liquidity pool.  These limitations (with the exception of italicized elements) describe the abstract idea of processing trade orders which correspond to a Certain Method of Organizing Human Activity (fundamental economic practice or principle) and hence are abstract in nature.  The additional elements of a matching engine and an order router do not restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional elements of a matching engine and an order router result in no more than simply applying the abstract idea using generic computer element.  The additional elements of a matching engine and an order router are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing  more than to implement the claimed invention (MPEP 2106.05(f)).  The additional elements are no more than mere instructions to apply the exception using a generic computer elements.  Therefore, the recitation of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a matching engine and an order router result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a matching engine and an order router are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
	Similar arguments can be extended to other independent claim 11 even though the claim 11 recites a computer having stored thereon computer-executable instructions as an additional limitation.  The computer and the computer-executive instructions do not provide any improvements and thus do not integrate the abstract idea into a practical application.  The computer and the computer-executive instructions merely applies the abstract idea without amounting to add significantly more.  Thus, the claim 11 is rejected on similar grounds as claim 1.
Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11, thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Studnitzer et al., US Patent Application No. 2017/0193602 in view of Toffey et al., US Patent Application No. 2020/0279342 in view of Howorka et al., US Patent Application No. 2021/0049691.
Regarding claim 1, Studnitzer discloses a computer-implemented method for managing orders and aggregating market data across a plurality of liquidity sources, comprising: 
receiving an order from a liquidity consumer to an aggregated liquidity pool comprising one or more basic pools ([0021], [0027], [0030]); 
routing the order to the one or more basic pools based on a set of configurable decisions, wherein the decisions are configured to be executed as a single operation ([0017], [0020], [0027], [0030]), and wherein cancelations and modifications are prevented in the basic pools while the routing is occurring ([0030], [0085], [0096], [0105]); and 
matching the order with one or more resting orders in the basic pools based on a configurable logic resulting in the creation of match data ([0030], [0085], [0096], [0105]); and 
sending the match data in a post trade session to market customers whose order is matched to limit information leakage related to filled orders; wherein a matching engine is tightly integrated with an order router to remove race conditions between actions in the aggregated liquidity pool and the one or more basic pools comprising the aggregated liquidity pool. 
Studnitzer does not specifically disclose
sending the match data in a post trade session to market customers whose order is matched to limit information leakage related to filled orders; wherein a matching engine is tightly integrated with an order router to remove race conditions between actions in the aggregated liquidity pool and the one or more basic pools comprising the aggregated liquidity pool. 
However, Toffey discloses
sending the match data in a post trade session to market customers whose order is matched to limit information leakage related to filled orders ([0038], [0041], [0080], [0083]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Studnitzer to include the above-noted disclosure of Toffey.  The motivation for combining these references would have been to address information leakage as illustrated by Toffey ([0058]).
Studnitzer and Toffey do not specifically disclose
wherein a matching engine is tightly integrated with an order router to remove race conditions between actions in the aggregated liquidity pool and the one or more basic pools comprising the aggregated liquidity pool. 
However, Howorka discloses
wherein a matching engine is tightly integrated with an order router to remove race conditions between actions in the aggregated liquidity pool and the one or more basic pools comprising the aggregated liquidity pool ([0012], [0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Studnitzer and Toffey to include the above-noted disclosure of Howorka.  The motivation for combining these references would have been to eliminate “quote sniping” by fast takes and tighten bid-offer spreads as illustrated by Howorka in [0027]).
Regarding claim 2, Studnitzer discloses wherein the basic pools include at least one multi-lateral pool comprising resting orders from other liquidity consumers ([0016]-[0017], [0020]-[0021]). 
Regarding claim 3, Studnitzer discloses wherein the basic pools include at least one remote pool comprising at least one remote liquidity source ([0016]-[0017], [0020]-[0021], [0073]). 
Regarding claim 4, Studnitzer discloses wherein the aggregated liquidity pool has a user interface substantially similar to those of the basic pools that it comprises ([0027], [0112]-[0113], [0120]). 
Regarding claim 5,  Studnitzer discloses wherein the order is a Fill and Kill, Fill or Kill, or Fill and Rest order ([0085], [0088], [0099]). 
Regarding claim 9, Studnitzer discloses generating the market data uniquely for each aggregated liquidity pool and providing the market data only to permissioned consumers of the aggregated liquidity pool ([0027], [0042], [0084], [0085]). 
Claims 11-15 and 19 are substantially similar to claims 1-5 and 9 and hence rejected on similar grounds.
Claims 6-8, 10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Studnitzer et al., US Patent Application No. 2017/0193602 in view of Toffey et al., US Patent Application No. 2020/0279342 in view of Howorka et al., US Patent Application No. 2021/0049691 in view of Waelbroeck et al., US Patent Application No. 2009/0281954.
Regarding claim 6, Studnitzer discloses wherein the logic is Price/Random-Pool, wherein the resting order with the best price is matched; and if more than one basic pool has a resting order at the best price then there is random selection between those pools ([0007], [0017], [0080], [0103], [0115]), each pool being equally weighted in the random selection. 
Waelbroeck discloses 
equally weighted ([0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Studnitzer, Toffey, and Howorka to include the above-noted disclosure of Waelbroeck.  The motivation for combining these references would have been to provide optimized order routing.
Regarding claim 7, Studnitzer discloses wherein the logic is Price/Ranking/Random-Pool, wherein the resting order with the best price is matched; if more than one basic pool has a resting order at the best price then pool ranking is used and the basic pool ranked with the lowest integer is chosen; and if more than one basic pool having a resting order at the best price share the same ranking, then there is random selection between those pools, each pool at the same ranking being equally weighted in the random selection ([0007], [0017], [0080], [0103], [0115]). 
Waelbroeck discloses 
equally weighted ([0096]).
Regarding claim 8, Studnitzer discloses wherein if more than one basic pool has a resting order at the best price then firm liquidity is selected over remote liquidity, and then pool ranking is used ([0004], [0017], [0073], [0115]). 
Regarding claim 10, Studnitzer discloses wherein liquidity consumers and liquidity providers are anonymous ([0021], [0027], [0030]).
Waelbroeck discloses 
anonymous ([0013], [0019], [0299]).
Claims 16-18 and 20 are substantially similar to claims 6-8 and 10 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed dated 9/21/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that the claimed invention provides a technical improvement related to receiving, evaluating, and executing trades.  The claims recite additional elements that integrate the judicial exception into a practical application, and these additional elements amount to significantly more than the judicial exception.  If the Examiner still maintains the rejection, clarification is request on what is relied upon or a basis for as “[a] factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity.”  Specifically, clarification is requested related to the elements related to “sending match data in a post trade session …” and “tightly integrating a matching engine and an order router…”  Elements which are new and novel and based on the prior art of record not conventional.
Examiner respectfully disagrees and notes that there is no improvement to technology as a result of the claimed invention.  If there is an improvement, it is to an abstract idea which does not make the claim patent eligible under the guidance of 35 U.S.C. 101.  Examiner did not rely on the additional elements to be well-understood, routine, conventional activity and thus these arguments are moot.  The additional elements provide nothing more than to simply apply the exception in a generic computer environment and hence do not amount to add significantly more.  The limitations “sending match data in a post trade session …” and “tightly integrating a matching engine and an order router…” is not identified as an additional elements in the rejection but instead identified as an abstract concept.  An inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  The search for an inventive concept should not be confused with a novelty or non-obviousness determination. As made clear by the courts, the “’novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the 101 categories of possibly patentable subject matter.”  Thus, these arguments are not persuasive.
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693